DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 12/20/2021 and 03/22/2022 have been considered. 
Response to Amendment
The present amendment, filed on or after March 22nd 2022 has been entered. Claims 1-6, 8-19 and 21 remain pending with claims 10-19 withdrawn. Claims 1, 4 and 21 have been amended. 
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
Applicant asserts that that Kroll as modified by Deem would create a cancer treatment system that would not be configured to be implanted within the head of a patient because Kroll teaches an indiscriminate cancer treatment plan and Deem covers too large of an area and causes enormous damage to tissue. Examiner respectfully disagrees.
Kroll teaches a cancer treatment device that provides can treat brain and central nervous system cancer (Para [0070]). To treat such tumors, Kroll states that the generator can be placed within 0 to 40 cm away from the tumor (Para [0184]). Thus, when treating a brain tumor, the generator and leads would be implanted entirely within the head when the generator is placed 0 cm from the tumor. Examiner also notes that Kroll teaches selective and controllable therapy for cancer treatment in Para [0125] where Kroll discusses that “the size, shape, density, and other characteristics of the tumor 6 change during application of electrical therapy, the central vector of current flow can be altered through selectively activating multiple electrodes 48 on the x, y, and z coordinates. In this way, the system can target the center of the tumor's mass. Additionally, the system can selectively designate electrodes 48 as anodes or cathodes, or both anodes and cathodes in any sequence (such as using the hex bridge 300, such as shown in FIG. 2e-2f) and alter the 3-dimensional distribution of currents.”. Thus, it is examiner’s position that Kroll does not teach a cancer treatment system that indiscriminately treats tissue as applicant asserts. 
Furthermore, applicant asserts that the size of the expandable lead head of Deem would prevent it from use in the head of a patient. Examiner respectfully disagrees. Deem discloses a renal modulation apparatus with an expandable lead head for insertion into the renal artery. Examiner contends that since the renal artery has an approximate diameter 6-7 mm, the maximum expanded configuration of the expandable lead head of Deem will have a similar diameter. In the instant specification on page 19 lines 20-22, applicant describes the diameter of the expandable lead head being less than 2cm in the non-expanded position and greater than 2cm in the expanded position. Thus, applicant’s expandable lead head is larger than that of Deem’s expandable lead head. Therefore, Examiner submits that the expandable lead head of Deem is not too large for being implanted in the head because if it was then applicant’s expandable lead head would also be too large. The size of the expandable lead head of Deem would not be too large and would not cover too large of an area when applying stimulation to the brain because it is smaller than that of applicant’s expandable lead head. 
Examiner also notes that only the structure of the expandable lead head is relied upon for the obviousness rejection of the claim and not the method of its use. 
Moreover, in response to applicant's argument that Deem, Rajagopalan, and Leonhardt does not explicitly disclose “wherein the medical device is configured to be implanted entirely within a head of a patient”, applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure can perform the intended use, then it meets the claim.
The courts have held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Thus, Examiner respectfully submits that since Kroll in view of Deem, Rajagopalan, and Leonhardt disclose the structure of the claimed invention and the parameters of stimulation, the combination meets the instant claim.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The term(s) “configured to” and “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The claim recites the limitation “an expandable balloon comprising an amorphous shape”. Examiner has interpreted the term amorphous shape to mean a shape defined by the walls of the void into which the expandable balloon is expanded in as defined by applicant in the specification (Page 20 lines 21-23). In other words, the balloon is compliant to conform to the shape of the hollow space it is residing in. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (US 2005/0222646 A1) herein after Kroll in view of Deem et al. (US Publication 2005/0288730 A1) herein after Deem, Rajagopalan et al. (US Publication 2017/0007310 A1), and Leonhardt et al. (US 2017/0266371 A1) herein after Leonhardt.
Regarding claim 1, Kroll teaches:
a cancer treatment system (Para [0101] “a system 1000 of the present embodiment for treating cancer is depicted”) comprising: 
an implantable medical device (fig. 1 generator 1) comprising: 
a housing and a header coupled to the housing (fig. 1: generator 1 is split up into a lower portion and an upper portion. Examiner considers the lower portion to be the housing and the upper portion to be the header);
an electric field generating circuit in communication with the control circuitry and configured to generate one or more electric fields (fig. 22: power source 83, controller 84, and driver 85 are connected to generate and deliver electric fields); 
a volume filling implantable lead (fig. 19A) comprising: 
a lead body having a proximal end and a distal end, the lead body defining a lumen (fig. 19A: leads 75 and 379 each have proximal and distal ends);
two or more electrodes disposed on an outer surface of the lead head (fig. 2B electrodes 11 and 12)
wherein the two or more electrodes are configured to deliver an electric field along at least one vector to disrupt mitosis in cancerous cells (fig. 2B electrodes 11 and 12 and Para [0125] “As the size, shape, density, and other characteristics of the tumor 6 change during application of electrical therapy, the central vector of current flow can be altered through selectively activating multiple electrodes”: Examiner respectfully submits that a change in size, shape and density of the tumor are directly related to tumor growth)
wherein the medical device is configured to be implanted entirely within a head of a patient (Para [0184 “In a preferred embodiment, the generator is implanted 10 cm away; however, distances from 0 to 40 cm are acceptable” and Para [0070] “the devices and methods described herein are contemplated for use in…brain and central nervous system cancer (e.g. meningioma, astocytoma, oligodendrogliomas, ependymoma, gliomas, medulloblastoma, ganglioglioma, Schwannoma, germinoma, craniopharyngioma)”: Examiner respectfully submits that when the device is implanted a distance of 0 cm from a brain tumor it would be entirely within the head of a patient).
Kroll does not explicitly disclose an expandable lead head connected to the distal end of the lead body, the lead head configured to be expanded between a first non-expanded position and a second expanded position in order to fill an intracorporeal void, the intracorporeal void defined by a void present after surgical resection of a cancerous tumor; two or more electrodes disposed on an outer surface of the expandable lead head; two or more electrical conductors configured to provide electrical communication between the two or more electrodes and the proximal end of the lead body; wherein the expandable lead head comprises an expandable balloon comprising an amorphous shape and is configured to assume an amorphous shape as defined by the intracorporeal void after surgical resection of the cancerous tumor; wherein the control circuitry is configured to direct the electric field generating circuit to generate the one or more electric fields at one or more applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm.
However, Deem discloses in a tissue stimulation system: 
a volume filling implantable lead for a cancer treatment system comprising: a lead body having a proximal end and a distal end (Fig. 8 apparatus 250 has a proximal end and a distal end), 
the lead body defining a lumen (Fig. 8 apparatus 250 has a lumen in sheath 150); 
an expandable lead head connected to the distal end of the lead body, the lead head configured to be expanded between a first non-expanded position and a second expanded position in order to fill an intracorporeal void (Para [0097] “Basket 254 may be expanded from a collapsed delivery configuration to the deployed configuration of FIG. 8 by approximating the inner and outer shafts of catheter 252, thereby approximating the proximal and distal connections 255 of the basket and expanding the basket.  Likewise, the basket may be collapsed by separating the inner and outer shafts of the catheter”), 
two or more electrodes disposed on an outer surface of the lead head (fig. 9 depicts two electrodes on a flexible support Fig. 8 depicts a plurality of flexible supports each with electrodes on the surface);
 two or more electrical conductors configured to provide electrical communication between the two or more electrodes and the proximal end of the lead body (Para [0098] “As seen in FIG. 9, individual electrodes may be arranged along a basket strut or member 253.  In one embodiment, the strut is formed from a conductive material coated with a dielectric material, and the electrodes 256 may be formed by removing regions of the dielectric coating”), 
wherein the expandable lead head comprises an expandable balloon (Para [0043] “the expandable electrodes may be point contact electrodes arranged along a balloon portion of a catheter”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cancer treatment system of Kroll to have a volume filling implantable lead for a cancer treatment system comprising: a lead body having a proximal end and a distal end, the lead body defining a lumen; an expandable lead head connected to the distal end of the lead body, the lead head configured to be expanded between a first non-expanded position and a second expanded position in order to fill an intracorporeal void, two or more electrodes disposed on an outer surface of the lead head; two or more electrical conductors configured to provide electrical communication between the two or more electrodes and the proximal end of the lead body, wherein the expandable lead head comprises an expandable balloon as disclosed by Deem as a simple substitution of one known art element (the volume filling lead of Kroll as explained above) for another (the volume filling lead with an expandable lead head of Deem) to obtain the predictable results of being able to treat a volume of tissue with electrical stimulation. Furthermore, the expandable lead head of Deem allows for a greater area to be treated more uniformly as the electrodes are distributed around the expanded lead basket. 
Furthermore, in a similar cancer treatment system, Rajagopalan discloses a catheter system with an expandable balloon on a distal end of the catheter functioning as a treatment element. Specifically, Rajagopalan discloses: 
the intracorporeal void defined by a void present after surgical resection of a cancerous tumor (Para [0120] “Target tissue can comprise tissue selected from the group consisting of: large and/or flat colonic polyps; margin tissue remaining after a polypectomy; and combinations of one or more of these. These tissue locations can be treated to treat residual cancer cells”, fig. 6A/6B, fig. 7, and fig. 8);
 wherein the expandable lead head comprises an expandable balloon (Para [0100] and Para [0125] “Typical expandable elements include but are not limited to: an inflatable balloon; a radially expandable cage or stent; one or more radially deployable arms; an expandable helix”) comprising an amorphous shape (Para [0130] “For those cases where the native diameter of the target tissue varies substantially within a delivery zone, then a highly elastic or compliant balloon or other expandable element can be employed, such as a balloon or deployable cage which can be adjusted to achieve a wide range of operating diameters” and Para [0216] “A highly compliant balloon 136 can be configured to reduce or avoid the need for a luminal sizing step to be performed”) and
 configured to assume an amorphous shape as defined by the intracorporeal void after surgical resection of the cancerous tumor (Para [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deem to specifically configure the lead for cancer treatment to have the expandable lead head comprising an expandable balloon comprising an amorphous shape and is configured to assume an amorphous shape as defined by the intracorporeal void after surgical resection of the cancerous tumor, the intracorporeal void defined by a void present after surgical resection of a cancerous tumor as disclosed by Rajagopalan as a way to provide specific structure that is positioned at the location of a surgically removed tumor in order to provide additional treatment (i.e. chemotherapeutic agents or electrotherapy) to the site to prevent new or additional tumor growths.
Furthermore, in an implantable cancer treatment device Leonhardt discloses wherein the control circuitry is configured to direct the electric field generating circuit to generate the one or more electric fields at one or more applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm (Para [0069] “Also described in certain embodiments is a method of killing or inhibiting the growth of cancer cells in a target region” and Para [0073] “the field strength is between 1 V/cm and 5 V/cm and the period of time is at least 24 hours”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention to have modified the volume filling implantable lead for a cancer treatment system of Kroll in view of Deem and Rajagopalan to further specify the wherein the control circuitry is configured to direct the electric field generating circuit to generate the one or more electric fields at one or more applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm as disclosed by Leonhardt as a way to kill or inhibit the growth of cancer cells in a patient (Leonhardt Para [0069]).  
Regarding claim 2, Kroll in view of Deem, Rajagopalan, and Leonhardt, as described above, further disclose the lead head comprising a proximal end and a distal end, the lead head comprising one or more flexible supports extending between the proximal end and the distal end (Deem: Para [0097] “Basket 254 may be expanded from a collapsed delivery configuration to the deployed configuration of FIG. 8 by approximating the inner and outer shafts of catheter 252, thereby approximating the proximal and distal connections 255 of the basket and expanding the basket.  Likewise, the basket may be collapsed by separating the inner and outer shafts of the catheter”).
Regarding claim 3, Kroll in view of Deem, Rajagopalan, and Leonhardt, as described above, further disclose the one or more flexible supports biased to flex outward causing the lead head to assume the second expanded position (Deem: Para [0097] “Basket 254 may be expanded from a collapsed delivery configuration to the deployed configuration of FIG. 8 by approximating the inner and outer shafts of catheter 252, thereby approximating the proximal and distal connections 255 of the basket and expanding the basket.  Likewise, the basket may be collapsed by separating the inner and outer shafts of the catheter”).
Regarding claim 4, Kroll in view of Deem, Rajagopalan, and Leonhardt, as described above, further disclose the one or more flexible supports comprising a proximal end and a distal end, wherein at least one of the proximal end and the distal end of the flexible supports are configured to move relative to the lead body causing the flexible supports to flex outward (Deem: Para [0097] “Basket 254 may be expanded from a collapsed delivery configuration to the deployed configuration of FIG. 8 by approximating the inner and outer shafts of catheter 252, thereby approximating the proximal and distal connections 255 of the basket and expanding the basket.  Likewise, the basket may be collapsed by separating the inner and outer shafts of the catheter”).
Regarding claim 6, Kroll in view of Deem, Rajagopalan, and Leonhardt, as described above, further disclose the two or more electrodes disposed on the one or more flexible supports (Deem: fig. 9 depicts two electrodes on a flexible support Fig. 8 depicts a plurality of flexible supports each with electrodes on the surface).
Regarding claim 8, Kroll in view of Deem, Rajagopalan, and Leonhardt, as described above, further disclose wherein the two or more electrodes are disposed outside of the expandable balloon (Deem: Para [0043] “the expandable electrodes may be point contact electrodes arranged along a balloon portion of a catheter”).
Regarding claim 9, Kroll in view of Deem, Rajagopalan, and Leonhardt disclose claim 1 and that it further comprises a lumen disposed within the lead body (Deem: Fig. 8 apparatus 250 has a lumen in sheath 150), but the combination does not explicitly teach wherein the expandable balloon is in fluid communication with the lumen.
However, in another similar embodiment Deem discloses wherein the expandable balloon is in fluid communication with the lumen (Para [0133] “Infusate optionally may be infused from needles 330 into fascia F to facilitate placement of electrodes 340 by creating a space for placement of the electrodes.  The infusate may comprise, for example, fluids, heated or chilled fluids, air, CO.sub.2, saline, contrast agents, gels, conductive fluids or any other space-occupying material--be it gas, solid or liquid.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Kroll in view of Deem, Rajagopalan, and Leonhardt to further include that the expandable balloon is in fluid communication with the lumen as taught by Deem as a way to allow fluid to pass through the lumen and either aide in treatment or improve placement of electrodes (Deem [0133]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Deem, Rajagopalan, and Leonhardt, as applied to claim 1, and further in view of McDaniel (US 2008/0086073 A1).
Regarding claim 5, Kroll in view of Deem, Rajagopalan, and Leonhardt disclose the lead of claim 1, but do not explicitly teach wherein a diameter of the expandable lead head is less than 2 centimeters in the first non-expanded position and greater than 2 centimeters in the second expanded position.
However, McDaniel discloses wherein the diameter of the expandable lead head is less than 2 centimeters in the first non-expanded position and greater than 2 centimeters in the second expanded position (Para [0125] “the balloon is adapted to expand under a normal range of pressure such that its outer diameter may be adjusted from a radially collapsed position of about 5 mm to a radially expanded position of about 2.5 cm (or approximately 500% expansion ratio)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Kroll in view of Deem, Rajagopalan, and Leonhardt to further include that the diameter than 2 cm in the second expanded position as disclosed by McDaniel as a way to minimize the contact with non-diseased tissue during implantation to avoid damaging healthy tissue.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Deem, Rajagopalan, and Leonhardt, as applied to claim 1, and further in view of Johanek (US 2013/0289664 A1).
Regarding claim 21, Kroll in view of Deem, Rajagopalan, and Leonhardt disclose the lead of claim 1, but do not explicitly disclose wherein each electrode is configured to be sequentially activated or deactivated to provide spatial diversity for the one or more electric fields about the expandable lead head.
However, in a similar implantable electrical stimulation lead, Johanek discloses wherein each electrode is configured to be sequentially activated or deactivated to provide spatial diversity for the one or more electric fields about the expandable lead head (Para [0145] “electrical stimulation may be moved to different anatomical regions of a patient according to a spatial electrode movement pattern. For example, a spatial electrode movement pattern may define a circular movement pattern that sequentially moves the active electrodes around one or more leads in a circular pattern”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lead of Kroll in view of Deem, Rajagopalan, and Leonhardt to further include wherein each electrode is configured to be sequentially activated or deactivated to provide spatial diversity for the one or more electric fields about the expandable lead head as disclosed by Johanek as a way to preferentially stimulate specific locations of the body (i.e. location of a new tumor or growth) for localized treatment. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boling et al. (US 2008/0195227 A1) relates to an implantable medical device that is fully implantable within a patient’s head (See Para [0057]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner 
Art Unit 3792